NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-10207

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00124-KJM

 v.
                                                MEMORANDUM*
EPATI MALAUULU,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Epati Malauulu appeals from the district court’s judgment and challenges his

guilty-plea conviction and 240-month sentence for conspiracy to distribute and

possess with intent to distribute at least 500 grams of a mixture and substance

containing a detectable amount of methamphetamine, in violation of 21 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 841(a)(1) and 846. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Malauulu’s counsel has filed a brief stating that there are no grounds for relief,

along with a motion to withdraw as counsel of record. Malauulu has filed a

“Supplemental Brief for Appointment of Counsel,” which we treat as a pro se

supplemental opening brief. No answering brief has been filed.

      Malauulu waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      To the extent that the forfeiture order falls outside the scope of the waiver,

we affirm as to that issue.

      We decline to address on direct appeal Malauulu’s pro se claim of

ineffective assistance of counsel. See United States v. Rahman, 642 F.3d 1257,

1260 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      Malauulu’s request for appointment of new counsel is DENIED.

      AFFIRMED in part; DISMISSED in part.




                                          2                                    17-10207